         Case 4:20-cv-03386-HSG Document 26 Filed 07/07/20 Page 1 of 4




 1 MCGUIREWOODS LLP
     Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
     Suite 1300
 3 San Francisco, CA 94111-3821
 4 Telephone: 415.844.9944
     Facsimile: 415.844.9922
 5
     K. Issac deVyver (pro hac vice)
 6 Karla Johnson (pro hac vice)
     Tower Two-Sixty
 7 260 Forbes Avenue
 8 Suite 1800
   Pittsburgh, PA 15222
 9 Telephone: 412.667.6000
   Facsimile: 412.667.6050
10
     Attorneys for Defendants
11 Social Finance, Inc. d/b/a SoFi and
12 SoFi Lending Corp. d/b/a SoFi
13
14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16
17 RUBEN JUAREZ, individually and on behalf       CASE NO: 4:20-cv-03386-HSG
     of all others similarly situated,
18                                                JOINT STIPULATION AND [PROPOSED]
                     Plaintiff,                   ORDER TO SET BRIEFING SCHEDULE
19                                                IN RESPONSE TO PLAINTIFF’S
                                                  COMPLAINT
20 vs.
21 SOCIAL FINANCE, INC. d/b/a SOFI, and           Complaint Filed: May 19, 2020
     SOFI LENDING CORP. d/b/a SOFI,
22
                     Defendants.                  District Judge Haywood S. Gilliam
23
24
25
26
27
28
         JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                                     PLAINTIFF’S COMPLAINT
        Case 4:20-cv-03386-HSG Document 26 Filed 07/07/20 Page 2 of 4




 1          Pursuant to civil Local Rules 6-1(b) and 6-2, Plaintiff Ruben Juarez (“Plaintiff”), through

 2 counsel, along with counsel for Defendants Social Finance, Inc. d/b/a SoFi and SoFi Lending
 3 Corp. d/b/a SoFi (collectively, “SoFi”), respectfully submit the following Joint Stipulation and
 4 Proposed Order to Set Briefing Schedule in Response to Plaintiff’s Complaint.
 5                                              RECITALS

 6          WHEREAS, on May 19, 2020, Plaintiff filed a putative class action Complaint against

 7 SoFi in the above-captioned matter (D.E. 1);
 8          WHEREAS, on June 5, 2020, pursuant to Local Rule 6-1(a), Plaintiff and SoFi (together,

 9 the “Parties”) filed a Joint Stipulation to Extend Time to Respond to Initial Complaint, extending
10 the time for SoFi to respond to the Complaint for a period of approximately twenty-one days, up
11 to and including July 9, 2020 (D.E. 14);
12          WHEREAS, counsel for Plaintiff requested a modified briefing schedule in the event that

13 SoFi files a responsive Motion, and following meet and confer between counsel for Plaintiff and
14 counsel for SoFi, the Parties agree to modify the briefing schedule as follows:
15              x   Plaintiff’s Opposition to Defendants’ Motion in response to Plaintiff’s Complaint

16                  shall be due 21 days following the filing of Defendants’ Motion, and therefore shall

17                  be filed on or before July 30, 2020;

18              x   SoFi’s Reply shall be due 14 days following the filing of Plaintiff’s Opposition,

19                  and therefore shall be filed on or before August 13, 2020;

20          WHEREAS, the Parties state that this request is not the result of dilatory conduct, but
21 following good faith discussions to provide the Parties time to evaluate and analyze the arguments
22 and prepare a response;
23          WHEREAS, the Parties, through their respective counsel, have agreed to the modification;
24          WHEREAS, this Court has set the Initial Case Management Conference for August 25,
25 2020 at 2:00 PM with the Case Management Statement due on August 18, 2020 (D.E. 20) and,
26 accordingly, the extension of time will not alter the date or any event or deadline already fixed by
27 Court order;
28
                                                      2
         JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                                     PLAINTIFF’S COMPLAINT
        Case 4:20-cv-03386-HSG Document 26 Filed 07/07/20 Page 3 of 4




 1          WHEREAS, the Parties affirm that no party will be prejudiced by the short extension, nor

 2 will the requested extension unduly delay the case;
 3          WHEREAS, the Parties previously filed a Joint Stipulation to Extend Time to Respond to

 4 Initial Complaint (D.E. 14), and there have been no other requests for modifications of time in this
 5 case;
 6                                           STIPULATION

 7          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff

 8 and SoFi through their respective undersigned counsel that:
 9          1.     Plaintiff’s Opposition to SoFi’s Motion in response to Plaintiff’s Complaint shall

10                 be filed on or before July 30, 2020;

11          2.     SoFi’s Reply shall be filed on or before August 13, 2020;

12          3.     The only prior extension of time in this action was a 21-day extension of time for

13                 SoFi to respond to the Complaint;

14          4.     This extension will not affect any other deadlines set by the Court in this case;

15          5.     This stipulation is without prejudice to the rights, claims, arguments, and defenses

16                 of all parties; and

17          6.     All other signatories listed, and on whose behalf the filing is submitted, concur with

18                 the content in this Stipulation and have authorized the filing.

19
20 IT IS SO STIPULATED.
21
22 DATED: July 7, 2020                              MCGUIREWOODS LLP

23
24                                            By: /s/ K. Issac deVyver
                                                  K. Issac deVyver
25
26                                                   Attorneys for Defendants Social Finance, Inc.
                                                     d/b/a SoFi and SoFi Lending Corp. d/b/a SoFi
27
28
                                                      3
        JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                                    PLAINTIFF’S COMPLAINT
      Case 4:20-cv-03386-HSG Document 26 Filed 07/07/20 Page 4 of 4




 1 DATED: July 7, 2020                     OUTTEN & GOLDEN LLP

 2
 3                                        By: /s/ Michael Litrownik
 4                                            Michael Litrownik
                                              Ossai Miazad
 5
                                              Attorneys for Plaintiff Ruben Juarez
 6
 7
 8                                        ORDER

 9
10 PURSUANT TO STIPULATION, IT IS SO ORDERED
11
12 DATED: ___________________,
               7/7/2020        2020          ____________________________________
                                             Haywood S. Gilliam, Jr.
13                                           United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4
       JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO
                                   PLAINTIFF’S COMPLAINT
